896 F.2d 1367Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jabir Na'im PASHA, Plaintiff-Appellant,v.Howard N. LYLES;  Maurice Middleton, Captain (SouthwingSegregation Unit Commander);  Theodore Purnell, Lieutenant(Administrative Investigative Supervisor);  James Hendricks,Sergeant (OIC Southwing Segregation Unit), Defendants-Appellees.Jabir Na'im PASHA, Plaintiff-Appellant,v.James N. ROLLINS, Warden;  Lloyd Hopkins, Major;  ElijahThomas, Captain;  Unknown Correctional Officer(s);  GoldieDavis, Sergeant;  Cynthia Distance, Volunteer ActivityCoordinator;  Bernadine Dembeck, Warden's Secretary;  GaryLutz, Lieutenant, Defendants-Appellees.
Nos. 88-6624, 89-7616.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 22, 1989.Decided:  Feb. 12, 1990.

Jabir Na'im Pasha, appellant pro se.
Stephanie Judith Lane-Weber, Assistant Attorney General, for appellees.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jabir Na'im Pasha appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate in No. 88-6624 discloses that the appeal is without merit.  Our review of the record and the district court's opinion in No. 89-7616 discloses that the appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pasha v. Lyles, C/A No. 85-4206-R (D.Md. Apr. 12, 1988);  Pasha v. Rollins, C/A No. 89-3-R (D.Md. Apr. 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.